Citation Nr: 0721000	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-15 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to 
service-connected type-II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1969 to 
December 1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 rating decision of the RO in St. Louis, 
Missouri.

In his May 2005 Substantive Appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Veterans Law Judge 
(VLJ) of the Board.  This type of hearing is often called a 
travel Board hearing.  In response to a May 2005 hearing 
clarification form, however, he stated he no longer wanted 
any type of hearing.  So his request for a travel Board 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e) 
(2006).


FINDING OF FACT

The medical evidence of record does not show the veteran's 
hypertension was caused or made permanently worse by his 
service-connected diabetes.


CONCLUSION OF LAW

The veteran's hypertension is not proximately due to, the 
result of, or aggravated by his service-connected diabetes.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.310(a) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).
In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

In this case, VA complied with its Pelegrini II and Mayfield 
notification requirements regarding the veteran's claim by 
means of a letter dated February 2004.  This letter 
specifically told him that VA needed specific information 
regarding his claimed disorder and that if he had any 
additional information or evidence that would support his 
claim he should send it to VA.  Thus, he may be considered to 
have been advised to submit any pertinent evidence in his 
possession.  He has not identified any additional evidence 
that needs to be obtained, and the Board finds that the duty 
to assist has been met.  See Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). 



To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, this was indeed the case as the 
February 2004 letter was sent prior to the initial 
adjudication of the claim in August 2004.  In the April 2005 
statement of the case (SOC), the claim was readjudicated 
based on any additional evidence that had been received since 
the initial rating decision in question.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even if there was no pre-decisional notice, going back and 
readjudicating the claim once the notice is provided, such as 
in a SOC, is sufficient to cure the timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See also Dunlap 
v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

The veteran's claim in this appeal is for service connection 
for hypertension secondary to diabetes.  As mentioned, he was 
provided notice of the type of information and evidence 
needed to substantiate this claim.  He was not provided, 
however, Dingess notice concerning the downstream disability 
rating and effective date elements of his claim.  But this is 
nonprejudicial because the Board is denying his underlying 
claim for secondary service connection, so these downstream 
disability rating and effective date elements become moot.  
See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007) (any errors in a VCAA notice, for any of the elements 
of that notice, are presumed to be prejudicial unless 
rebutted by VA).

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal - to the 
extent the evidence mentioned is available - and the veteran 
has been provided a VA examination.  There is no suggestion 
on the current record there remains evidence that is 
pertinent to the issue on appeal that has yet to be obtained.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran with his claim, and 
that no further action is necessary to meet the requirements 
of the VCAA.

Service Connection - In General

Service connection is available on both a direct and 
secondary basis.  In this appeal, the veteran does not 
allege, and the evidence does not otherwise suggest, that he 
is entitled to service connection for hypertension on a 
direct incurrence basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Instead, he is claiming his hypertension is the 
result of his already service-connected diabetes - so his 
claim is predicated solely on the theory of secondary service 
connection.  38 C.F.R. § 3.310(a).

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See, too, Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, three elements must be met.  
There must be (1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Analysis

Although the veteran has a diagnosis of hypertension and is 
service-connected for diabetes, there is no medical opinion 
etiologically linking these two conditions.  Indeed, to the 
contrary, the July 2004 examiner indicated there is no 
medical evidence of a relationship between the veteran's 
hypertension and diabetes.  In the absence of any medical 
evidence supporting a connection between these conditions, in 
this particular instance, the veteran's claim for service 
connection for hypertension secondary to his service-
connected diabetes fails.  See Id.  

The only evidence suggesting a correlation between the 
veteran's hypertension and his diabetes comes in the way of 
his own unsubstantiated allegations.  It is well established, 
however, that a layman without medical training, such as the 
veteran, is not competent to provide nexus evidence.  
Instead, this type of evidence must be provided by someone 
with medical knowledge and training - the appropriate 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board acknowledges that in a March 2004 statement the 
veteran contended that C. Taylor-White, a nurse practitioner 
who provided his VA treatment, informed him that his 
hypertension was secondary to his diabetes.  In the absence 
of any documentation, however, there is only the veteran's 
account of his health care provider's opinion.  
Unfortunately, the veteran's account of what a health care 
provider purportedly said, as filtered through a lay person, 
cannot constitute competent medical evidence.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995); see, too, LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

In summary, the veteran's claim lacks medical evidence of a 
nexus between his hypertension and his service-connected 
diabetes.  His claim for secondary service connection fails 
on this basis.  Since the preponderance of the evidence is 
against his claim, there is no reasonable doubt to resolve in 
his favor.  See 38 C.F.R. § 3.102 (2006); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for hypertension, claimed as 
secondary to 
service-connected diabetes, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


